DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2013 has been entered.

Response to Arguments
Applicant’s arguments with respect to at least independent claims 1, 12, 17, 26, 31, 33, 39, 41, 42, 44, 45, 47, 50. 73, 75 and 79 have been considered, but are not persuasive. The new ground of rejection Fukushima JPH10340613A as teaching the amended claim limitations in claim 17 and the new ground of rejection Shimizu US 2012/0013811 as teaching the amended claim limitations in claims 1, 12, 26, 31, 33, 39, 41, 42, 44, 45, 47, 50, 73, 75 and 79.
Applicant's arguments filed 11/02/2022 have been fully considered but they are not persuasive. Regarding the claims 73 and 75, the applicant argues the rejection under 35 U.S.C 103 is improper over Tamura US 2018/0023784 in view of Lee US 20190129249. Firstly, Tamura US 2018/0023784 in view of Lee US 20190129249 fails to teach or suggest “a pattern of light extractors directly contacting an upper surface of the encapsulation layer” in claim 73. Secondly, Tamura US 2018/0023784 in view of Lee US 20190129249 fails to teach or suggest “at least one encapsulation layer…directly contacting sidewalls of the second reflective layer” in claim 75. Thirdly, Kim US 2010/0265694 in view of Tamura US 2018/0023784 fails to teach or suggest “at least one encapsulation layer…directly contacting sidewalls of the second reflective layer” in claim 75. Fourthly, Huang US 2004/0228105 in view of in view of Tamura US 2018/0023784 and Lee US 2019/0129249 fails to teach or suggest “at least one encapsulation layer…directly contacting sidewalls of the second reflective layer”. The Examiner respectfully disagrees. 
Regarding applicant’s first argument, Tamura discloses all the claim limitations in claim 73, except, “the encapsulation layer on an upper surface the reflective layer, the pattern of light extractors directly contacting an upper surface of the encapsulation layer”.
Lee discloses a backlight, in at least fig.2, the encapsulation layer (230) encapsulating the plurality of light sources (220) and the area between two adjacent light sources of the plurality of light sources (see fig.2) for the purpose of stably fixing the light sources on the circuit board and protecting the light sources from the outside.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an encapsulation layer encapsulating the plurality of light sources and the area between the plurality of light sources as taught by Lee in the backlight of Tamura in order to have the encapsulation layer on an upper surface the reflective layer, the pattern of light extractors directly contacting an upper surface of the encapsulation layer because Tamura teaches the reflective layer and the pattern of light extractors are formed on the area between two adjacent light sources of the plurality of light sources, so that the encapsulation layer will encapsulating the gap between the pattern of light extractors and reflective layer for the purpose of stably fixing the light sources on the circuit board and protecting the light sources from the outside.
Regarding applicant’s second argument, Tamura discloses all the claim limitations in claim 75, except, “the at least one encapsulation layer on the upper surface the first reflective layer and directly contacting sidewalls of the second reflective layer”.
Lee discloses a backlight, in at least fig.2, the at least one encapsulation layer (230) encapsulating the plurality of light sources (220) and the area between two adjacent light sources of the plurality of light sources (see fig.2) for the purpose of stably fixing the light sources on the circuit board and protecting the light sources from the outside.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one encapsulation layer encapsulating the plurality of light sources and the area between the plurality of light sources as taught by Lee in the backlight of Tamura in order to have the at least one encapsulation layer on the upper surface the first reflective layer and directly contacting sidewalls of the second reflective layer because Tamura teaches the first reflective layer and the second reflective layer are formed on the area between two adjacent light sources of the plurality of light sources, so that the encapsulation layer encapsulating both first reflective layer and the second reflective layer for the purpose of stably fixing the light sources on the circuit board and protecting the light sources from the outside.
Regarding applicant’s third argument, Kim discloses all the claim limitations in claim 75, except, “a second reflective layer on the upper surface of the first reflective layer, the second reflective layer comprising a plurality of openings, each opening aligned with a corresponding light source, and at least one encapsulation layer directly contacting sidewalls of the second reflective layer”.
Tamura discloses a backlight, in at least figs.1A-2, a second reflective layer (110) on the upper surface of the first reflective layer (127), the second reflective layer comprising a plurality of openings (110D, fig.2) and sidewalls (see fig.2), each opening aligned with a corresponding light source (see para.26 and 29 and figs.1A-2) for the purpose of efficiently reflecting light from the light source (para.29).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second reflective layer on the upper surface of the first reflective layer, the second reflective layer comprising a plurality of openings and sidewalls, each opening aligned with a corresponding light source as taught by Tamura in the backlight of Kim in order to have a second reflective layer on the upper surface of the first reflective layer, the second reflective layer comprising a plurality of openings, each opening aligned with a corresponding light source, and at least one encapsulation layer directly contacting sidewalls of the second reflective layer because at least one encapsulation layer 230 of Kim directly contacting the first reflective layer and the light sources, so that at least one encapsulation layer will directly contacting sidewalls of the second reflective layer when the second reflective layer on the upper surface of the first reflective layer as well for the purpose of efficiently reflecting light from the light source.
Regarding applicant’s third argument, Kim discloses all the claim limitations in claim 75, except, “a second reflective layer on an upper surface of the first reflective layer, the second reflective layer comprising a plurality of openings, each opening aligned with a corresponding light source, and at least one encapsulation layer on the upper surface of the first reflective layer, directly contacting sidewalls of the second reflective layer, and encapsulating the plurality of light sources”.
Tamura discloses a backlight, in at least figs.1A-2, a second reflective layer (110) on an upper surface of the first reflective layer (127), the second reflective layer comprising a plurality of openings (110D, fig.2), each opening aligned with a corresponding light source (103, see para.26 and 29 and figs.1A-2) for the purpose of efficiently reflecting light from the light source (para.29).
Lee discloses a backlight, in at least fig.2, at least one encapsulation layer (230) encapsulating the plurality of light sources (220) for the purpose of stably fixing the light sources on the circuit board and protecting the light sources from the outside.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second reflective layer on an upper surface of the first reflective layer, the second reflective layer comprising a plurality of openings, each opening aligned with a corresponding light source, and at least one encapsulation layer encapsulating the plurality of light sources as taught by Tamura and Lee in the backlight of Huang in order to have a second reflective layer on an upper surface of the first reflective layer, the second reflective layer comprising a plurality of openings, each opening aligned with a corresponding light source, and at least one encapsulation layer on the upper surface of the first reflective layer, directly contacting sidewalls of the second reflective layer, and encapsulating the plurality of light sources because the combination of teaching makes the at least one encapsulation layer will covering the entire empty space between light guide plate and the reflective layer 54 in the Huang, so that the at least one encapsulation layer will covering the first and sidewalls of the second reflective layers as well for the purpose of efficiently reflecting light from the light source and stably fixing the light sources on the circuit board and protecting the light sources from the outside.
Therefore, The Examiner maintains the rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2004/0228105 in view of Shimizu US 2012/0013811.
Regarding claim 1, Huang discloses a backlight, in figs.2 and 3, comprising: 
a substrate (56); 
a plurality of light sources (44) proximate the substrate; 
a reflective layer (54) on the substrate; 
a light guide plate (50) proximate the plurality of light sources; 
a plurality of patterned reflectors (52 is employed as a reflecting film, para.13) on the light guide plate, each patterned reflector aligned with a corresponding light source (see figs.2 and 3); and 
a diffusive layer (46) directly on a surface of the light guide plate (see fig.2).
Huang does not explicitly disclose a pattern of light extractors on the light guide plate and the pattern of light extractors comprising a varying density that is highest at locations that are farthest away from the plurality of light sources.
Shimizu discloses a backlight, in at least figs.1-5, 8, 10, 15-18, a pattern of light extractors (25a, 25b, or 25b-4) on the light guide plate (18) and the pattern of light extractors comprising a varying density that is highest at locations that are farthest away from the plurality of light sources (16)(see figs.5 and 8 and para.69 and figs.15-18) for the purpose of achieving a constant in-plane distribution of light entering from the light exit surface (para.70) and reducing uneven brightness (para.121).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pattern of light extractors on the light guide plate and the pattern of light extractors comprising a varying density that is highest at locations that are farthest away from the plurality of light sources as taught by Shimizu in the backlight of Huang for the purpose of achieving a constant in-plane distribution of light entering from the light exit surface and reducing uneven brightness.
Regarding claim 50, Huang discloses a method for fabricating a backlight, in figs.2 and 3, the method comprising: 
applying a reflective layer (54) on a substrate (56); 
arranging a plurality of light sources (44) on the substrate; 
applying a plurality of patterned reflectors (52 is employed as a reflecting film, para.13) on a first surface (a bottom surface) of a light guide plate (50); 
arranging the light guide plate over the plurality of light sources such that each patterned reflector is aligned with a corresponding light source (see fig.2); and
applying a diffusive layer (46) directly on the first surface of the light guide plate (see fig.2) or directly on a second surface of the light guide plate opposite to the first surface (see fig.2).
Huang does not explicitly disclose applying a pattern of light extractors on the first surface of the light guide plate and the pattern of light extractors comprising a varying density that is highest at locations that are farthest away from the plurality of light sources.
Shimizu discloses a method for fabricating a backlight, in at least figs.1-5, 8, 10, 15-18, applying a pattern of light extractors (25a, 25b, or 25b-4) on the first surface (the bottom surface) of the light guide plate (18) and the pattern of light extractors comprising a varying density that is highest at locations that are farthest away from the plurality of light sources (16)(see figs.5 and 8 and para.69 and figs.15-18) for the purpose of achieving a constant in-plane distribution of light entering from the light exit surface (para.70) and reducing uneven brightness (para.121).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applying a pattern of light extractors on the first surface of the light guide plate and the pattern of light extractors comprising a varying density that is highest at locations that are farthest away from the plurality of light sources as taught by Shimizu in the method for fabricating a backlight of Huang for the purpose of achieving a constant in-plane distribution of light entering from the light exit surface and reducing uneven brightness.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2004/0228105 in view of Shimizu US 2012/0013811 as applied to claim 1 above, and further in view of Kang KR 20110107210A (see document of 17292790_2022_03_25_KR_20110107210_A_M.pdf) and Borrelli US 2011/0017287. 
Regarding claim 12, Huang in view of Shimizu does not explicitly disclose a diffuser plate over the light guide plate, the diffuser plate comprising a glass substrate comprising a first surface and a second surface opposite to the first surface and a first scattering layer on the first surface, wherein the diffuser plate comprises a haze of greater than 90 percent and a cosine corrected Bi-Directional Transmittance Distribution Function along the normal direction (ccBTDF(0,0)) for the normal incidence of less than 1.
Kang discloses a backlight, in at least fig.1, a diffuser plate (diffusion sheet of 130) over the light guide plate for the purpose of diffusing light (page 3, line 34).
Borrelli discloses the diffuser plate (10, figs.1 and 4a) comprising a glass substrate (main body of 10, see fig.4d, claims 9 and 1 and para.80) comprising a first surface (top surface) and a second surface (bottom surface) opposite to the first surface and a first scattering layer (the layer 20, fig.4a) on the first surface, wherein the diffuser plate comprises a haze of greater than 90 percent (see para.85 and 80 and fig.12 discloses a haze of greater than 90 percent using calculating the ratio of diffuse transmittance to total transmittance) and a cosine corrected Bi-Directional Transmittance Distribution Function along the normal direction (ccBTDF(0,0)) for the normal incidence of less than 1 (see fig.13 and para.81) for the purpose of forming a high haze diffuser plate (para.85,80 and fig.12).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a diffuser plate over the light guide plate, the diffuser plate comprising a glass substrate comprising a first surface and a second surface opposite to the first surface and a first scattering layer on the first surface, wherein the diffuser plate comprises a haze of greater than 90 percent and a cosine corrected Bi-Directional Transmittance Distribution Function along the normal direction (ccBTDF(0,0)) for the normal incidence of less than 1 as taught by Kang and  Borrelli respectively in the backlight of Huang in view of Shimizu for the purpose of diffusing light and forming a high haze diffuser plate.


Claims 26 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2004/0228105 in view of Tamura US 2018/0023784 and Shimizu US 2012/0013811.
Regarding claims 26 and 31, Huang discloses a backlight, in figs.2 and 3, comprising:
a substrate (56); 
a plurality of light sources (44) proximate the substrate; 
a first reflective layer (54) on the substrate; 
a light guide plate (50) proximate the plurality of light sources;
 a plurality of patterned reflectors (52 is employed as a reflecting film, para.13) on the light guide plate, each patterned reflector aligned with a corresponding light source (see fig.2).
Huang does not explicitly disclose a second reflective layer on an upper surface of the first reflective layer and between the light guide plate and the first reflective layer, the second reflective layer comprising a plurality of openings, each opening aligned with a corresponding light source, a plurality of light extractors on the light guide plate and the pattern of light extractors comprising a varying density that is highest at locations that are farthest away from the plurality of light sources.
Tamura discloses a backlight, in at least figs.1A-2, a second reflective layer (110) directly on an upper surface of the first reflective layer (127), the second reflective layer comprising a plurality of openings (110D, fig.2), each opening aligned with a corresponding light source (103, see para.26 and 29 and figs.1A-2) for the purpose of efficiently reflecting light from the light source (para.29).
Shimizu discloses a backlight, in at least figs.1-5, 8, 10, 15-18, a pattern of light extractors (25a, 25b, or 25b-4) on the light guide plate (18) and the pattern of light extractors comprising a varying density that is highest at locations that are farthest away from the plurality of light sources (16)(see figs.5 and 8 and para.69 and figs.15-18) for the purpose of achieving a constant in-plane distribution of light entering from the light exit surface (para.70) and reducing uneven brightness (para.121).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second reflective layer directly on an upper surface of the first reflective layer, the second reflective layer comprising a plurality of openings, each opening aligned with a corresponding light source, a plurality of light extractors on the light guide plate and the pattern of light extractors comprising a varying density that is highest at locations that are farthest away from the plurality of light sources as taught by Tamura and Shimizu respectively in the backlight of Huang in order to have a second reflective layer on an upper surface of the first reflective layer and between the light guide plate and the first reflective layer, the second reflective layer comprising a plurality of openings, each opening aligned with a corresponding light source, a plurality of light extractors on the light guide plate and the pattern of light extractors comprising a varying density that is highest at locations that are farthest away from the plurality of light sources for the purpose of efficiently reflecting light from the light source, achieving a constant in-plane distribution of light entering from the light exit surface and reducing uneven brightness.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2004/0228105 in view of in view of Lee US 2019/0129249 and Shimizu US 2012/0013811.
Regarding claim 33, Huang discloses a backlight, in figs.2 and 3, comprising: 
a substrate (56); 
a plurality of light sources (44) proximate the substrate; 
a reflective layer (54) on the substrate; 
a light guide plate (50) proximate the plurality of light sources; 
a plurality of patterned reflectors (52 is employed as a reflecting film, para.13) on the light guide plate, each patterned reflector aligned with a corresponding light source (see figs.2 and 3); and 
a diffusive layer (46) directly on a surface of the light guide plate (see fig.2).
Huang does not explicitly disclose an encapsulation layer on the reflective layer and encapsulating the plurality of light sources, a plurality of light extractors on the light guide plate and the pattern of light extractors comprising a varying density that is highest at locations that are farthest away from the plurality of light sources.
Lee discloses a backlight, in at least fig.2, an encapsulation layer (230) encapsulating the plurality of light sources (220) for the purpose of stably fixing the light sources on the circuit board and protecting the light sources from the outside.
Shimizu discloses a backlight, in at least figs.1-5, 8, 10, 15-18, a pattern of light extractors (25a, 25b, or 25b-4) on the light guide plate (18) and the pattern of light extractors comprising a varying density that is highest at locations that are farthest away from the plurality of light sources (16)(see figs.5 and 8 and para.69 and figs.15-18) for the purpose of achieving a constant in-plane distribution of light entering from the light exit surface (para.70) and reducing uneven brightness (para.121).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an encapsulation layer encapsulating the plurality of light sources, a plurality of light extractors on the light guide plate and the pattern of light extractors comprising a varying density that is highest at locations that are farthest away from the plurality of light sources as taught by Lee and Shimizu in the backlight of Huang in order to have an encapsulation layer on the reflective layer and encapsulating the plurality of light sources because the reflective layer of Huang are formed adjacent to the light sources, a plurality of light extractors on the light guide plate and the pattern of light extractors comprising a varying density that is highest at locations that are farthest away from the plurality of light sources for the purpose of stably fixing the light sources on the circuit board and protecting the light sources from the outside and achieving a constant in-plane distribution of light entering from the light exit surface and reducing uneven brightness.

Claims 73 and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2004/0228105 in view of in view of Lee US 2019/0129249 and Shimizu US 2012/0013811.
Regarding claim 73, Huang discloses a backlight, in figs.2 and 3, comprising: 
a substrate (56); 
a plurality of light sources (44) proximate the substrate; 
a reflective layer (54) on the substrate; and 
a plurality of patterned reflectors (52 is employed as a reflecting film, para.13) on the plurality of light sources, each patterned reflector aligned with a corresponding light source (see fig.20).
Huang does not explicitly disclose an encapsulation layer on an upper surface the reflective layer and encapsulating the plurality of light sources, the pattern of light extractors on the encapsulation layer, the plurality of patterned reflectors on a surface of the encapsulation layer, a pattern of light extractors directly contacting an upper surface of the encapsulation.
Lee discloses a backlight, in at least fig.2, an encapsulation layer (230) encapsulating the plurality of light sources (220) for the purpose of stably fixing the light sources on the circuit board and protecting the light sources from the outside.
Shimizu discloses a backlight, in at least figs.1-5, 8, 10, 15-18, a pattern of light extractors (25a, 25b, or 25b-4) formed on the bottom surface of the light guide plate (18) for the purpose of achieving a constant in-plane distribution of light entering from the light exit surface (para.70) and reducing uneven brightness (para.121).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an encapsulation layer encapsulating the plurality of light sources a pattern of light extractors formed on the bottom surface of the light guide plate as taught by Lee and Shimizu in the backlight of Huang in order to have an encapsulation layer on an upper surface the reflective layer and encapsulating the plurality of light sources, the pattern of light extractors on the encapsulation layer, the plurality of patterned reflectors on a surface of the encapsulation layer and a pattern of light extractors directly contacting an upper surface of the encapsulation because the combination of teaching makes the encapsulation layer will covering the entire empty space between light guide plate and the reflective layer 54 in the Huang for the purpose of stably fixing the light sources on the circuit board and protecting the light sources from the outside and achieving a constant in-plane distribution of light entering from the light exit surface and reducing uneven brightness.
Regarding claim 79, Shimizu discloses a backlight, in at least figs.1-5, 8, 10, 15-18, the pattern of light extractors (25a, 25b, or 25b-4) comprising a varying density that is highest at locations that are farthest away from the plurality of light sources (16)(see figs.5 and 8 and para.69 and figs.15-18) for the purpose of achieving a constant in-plane distribution of light entering from the light exit surface (para.70) and reducing uneven brightness (para.121). The reason for combining is the same as claim 73.

Claim 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2004/0228105 in view of in view of Tamura US 2018/0023784 and Lee US 2019/0129249.
Regarding claim 75, Huang discloses a backlight, in figs.2 and 3, comprising: 
a substrate (56); 
a plurality of light sources (44) proximate the substrate; 
a first reflective layer (54) on the substrate.
Huang does not explicitly disclose a second reflective layer on an upper surface of the first reflective layer, the second reflective layer comprising a plurality of openings, each opening aligned with a corresponding light source, and at least one encapsulation layer on the upper surface of the first reflective layer, directly contacting sidewalls of the second reflective layer, and encapsulating the plurality of light sources.
Tamura discloses a backlight, in at least figs.1A-2, a second reflective layer (110) on an upper surface of the first reflective layer (127), the second reflective layer comprising a plurality of openings (110D, fig.2), each opening aligned with a corresponding light source (103, see para.26 and 29 and figs.1A-2) for the purpose of efficiently reflecting light from the light source (para.29).
Lee discloses a backlight, in at least fig.2, at least one encapsulation layer (230) encapsulating the plurality of light sources (220) for the purpose of stably fixing the light sources on the circuit board and protecting the light sources from the outside.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second reflective layer on an upper surface of the first reflective layer, the second reflective layer comprising a plurality of openings, each opening aligned with a corresponding light source, and at least one encapsulation layer encapsulating the plurality of light sources as taught by Tamura and Lee in the backlight of Huang in order to have a second reflective layer on an upper surface of the first reflective layer, the second reflective layer comprising a plurality of openings, each opening aligned with a corresponding light source, and at least one encapsulation layer on the upper surface of the first reflective layer, directly contacting sidewalls of the second reflective layer, and encapsulating the plurality of light sources because the combination of teaching makes the at least one encapsulation layer will covering the entire empty space between light guide plate and the reflective layer 54 in the Huang, so that the at least one encapsulation layer will covering the first and sidewalls of the second reflective layers as well for the purpose of efficiently reflecting light from the light source and stably fixing the light sources on the circuit board and protecting the light sources from the outside.

Claims 1 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overes US 2015/0355505 in view of Huang US 2004/0228105 and Shimizu US 2012/0013811.
Regarding claim 1, Overes discloses a backlight, in figs.1-2, comprising: 
a substrate (printed circuit board, para.8); 
a plurality of light sources (110) proximate the substrate; 
a reflective layer (140) on the substrate; 
a light guide plate (101) proximate the plurality of light sources; 
a pattern of light extractors (150) on the light guide plate; 
a plurality of patterned reflectors (120) on the light guide plate, each patterned reflector aligned with a corresponding light source (see fig.1); and 
a diffusive layer (197) on the light guide plate (para.29 discloses the diffusive layer can be part of the backlight 100 as well).
Overese does not explicitly disclose the diffusive layer directly on a surface of the light guide plate and the pattern of light extractors comprising a varying density that is highest at locations that are farthest away from the plurality of light sources.
Huang discloses a backlight, in at least fig.2, the diffusive layer (46) directly on a surface of the light guide plate (50) for the purpose of further scattering the light source to the display panel (para.12).
Shimizu discloses a backlight, in at least figs.1-5, 8, 10, 15-18, the pattern of light extractors (25a, 25b, or 25b-4) comprising a varying density that is highest at locations that are farthest away from the plurality of light sources (16)(see figs.5 and 8 and para.69 and figs.15-18) for the purpose of achieving a constant in-plane distribution of light entering from the light exit surface (para.70) and reducing uneven brightness (para.121).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the diffusive layer directly on a surface of the light guide plate and the pattern of light extractors comprising a varying density that is highest at locations that are farthest away from the plurality of light sources as taught by Huang and Shimizu respectively in the backlight of Overese for the purpose of further scattering the light source to the display panel, achieving a constant in-plane distribution of light entering from the light exit surface and reducing uneven brightness.
Regarding claim 50, Overes discloses a method for fabricating a backlight, in figs.1-2, the method comprising: 
applying a reflective layer (140) on a substrate (printed circuit board, para.8); arranging a plurality of light sources (110) on the substrate; 
applying a pattern of light extractors (150) and a plurality of patterned reflectors (120) on a first surface (103) of a light guide plate (101); 
arranging the light guide plate over the plurality of light sources such that each patterned reflector is aligned with a corresponding light source (see fig.1); and
applying a diffusive layer (197) on the light guide plate (see fig.1 and para.29 discloses the diffusive layer can be part of the backlight 100 as well).
Overese does not explicitly disclose applying the diffusive layer directly on the first surface of the light guide plate or directly on a second surface of the light guide plate opposite to the first surface, and the pattern of light extractors comprising a varying density that is highest at locations that are farthest away from the plurality of light sources.
Huang discloses a method for fabricating a backlight, in at least fig.2, applying the diffusive layer (46) directly on the first surface of the light guide plate (50) for the purpose of further scattering the light source to the display panel (para.12).
Shimizu discloses a method for fabricating a backlight, in at least figs.1-5, 8, 10, 15-18, the pattern of light extractors (25a, 25b, or 25b-4) comprising a varying density that is highest at locations that are farthest away from the plurality of light sources (16)(see figs.5 and 8 and para.69 and figs.15-18) for the purpose of achieving a constant in-plane distribution of light entering from the light exit surface (para.70) and reducing uneven brightness (para.121).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applying the diffusive layer directly on the first surface of the light guide plate, and the pattern of light extractors comprising a varying density that is highest at locations that are farthest away from the plurality of light sources as taught by Huang and Shimizu in the method for fabricating a backlight of Overese for the purpose of further scattering the light source to the display panel and achieving a constant in-plane distribution of light entering from the light exit surface and reducing uneven brightness.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overes US 2015/0355505 in view of Huang US 2004/0228105 and Shimizu US 2012/0013811 as applied to claim 1 above, and further in view of Kang KR 20110107210A (see document of 17292790_2022_03_25_KR_20110107210_A_M.pdf) and Borrelli US 2011/0017287. 
Regarding claim 12, Overes in view of Huang and Shimizu does not explicitly disclose a diffuser plate over the light guide plate, the diffuser plate comprising a glass substrate comprising a first surface and a second surface opposite to the first surface and a first scattering layer on the first surface, wherein the diffuser plate comprises a haze of greater than 90 percent and a cosine corrected Bi-Directional Transmittance Distribution Function along the normal direction (ccBTDF(0,0)) for the normal incidence of less than 1.
Kang discloses a backlight, in at least fig.1, a diffuser plate (diffusion sheet of 130) over the light guide plate for the purpose of diffusing light (page 3, line 34).
Borrelli discloses the diffuser plate (10, figs.1 and 4a) comprising a glass substrate (main body of 10, see fig.4d, claims 9 and 1 and para.80) comprising a first surface (top surface) and a second surface (bottom surface) opposite to the first surface and a first scattering layer (the layer 20, fig.4a) on the first surface, wherein the diffuser plate comprises a haze of greater than 90 percent (see para.85 and 80 and fig.12 discloses a haze of greater than 90 percent using calculating the ratio of diffuse transmittance to total transmittance) and a cosine corrected Bi-Directional Transmittance Distribution Function along the normal direction (ccBTDF(0,0)) for the normal incidence of less than 1 (see fig.13 and para.81) for the purpose of forming a high haze diffuser plate (para.85,80 and fig.12).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a diffuser plate over the light guide plate, the diffuser plate comprising a glass substrate comprising a first surface and a second surface opposite to the first surface and a first scattering layer on the first surface, wherein the diffuser plate comprises a haze of greater than 90 percent and a cosine corrected Bi-Directional Transmittance Distribution Function along the normal direction (ccBTDF(0,0)) for the normal incidence of less than 1 as taught by Kang and  Borrelli respectively in the backlight of Overes in view of Huang for the purpose of diffusing light and forming a high haze diffuser plate.

Claims 26 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overes US 2015/0355505 in view of Wang US 2019/0011780 and Shimizu US 2012/0013811.
Regarding claim 26, Overes discloses a backlight, in figs.1-2, comprising: 
a substrate (printed circuit board, para.8); 
a plurality of light sources (110) proximate the substrate; 
a first reflective layer (140) on the substrate; 
a light guide plate (101) proximate the plurality of light sources; 
a pattern of light extractors (150) on the light guide plate; 
a plurality of patterned reflectors (120) on the light guide plate, each patterned reflector aligned with a corresponding light source (see fig.1); and 
a second reflective layer (130, para.43 discloses it can be retro-reflector).
Overes does not explicitly disclose the second reflective layer on an upper surface of the first reflective layer and between the light guide plate and the first reflective layer and the pattern of light extractors comprising a varying density that is highest at locations that are farthest away from the plurality of light sources.
Wang discloses a backlight, in at least figs.1-8, 1-9 and 1-10, first reflective layer (401 or 105) can be formed in different positions such as first reflective layer can be formed adjacent to the light sources(20)(figs.1-9) or first reflective layer can be formed under the light sources to cover the entire bottom surface of the light guide plate (101)(figs.1-8 or 1-10) for the purpose of increasing the utilization rate of the light (para.82).
Shimizu discloses a backlight, in at least figs.1-5, 8, 10, 15-18, the pattern of light extractors (25a, 25b, or 25b-4) comprising a varying density that is highest at locations that are farthest away from the plurality of light sources (16)(see figs.5 and 8 and para.69 and figs.15-18) for the purpose of achieving a constant in-plane distribution of light entering from the light exit surface (para.70) and reducing uneven brightness (para.121).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have first reflective layer can be formed in different positions such as first reflective layer can be formed adjacent to the light sources or under the light sources to cover the entire bottom surface of the light guide plate and the pattern of light extractors comprising a varying density that is highest at locations that are farthest away from the plurality of light sources as taught by Wang and Shimizu in the backlight of Overes in order to have the second reflective layer on an upper surface of the first reflective layer and between the light guide plate and the first reflective layer and the pattern of light extractors comprising a varying density that is highest at locations that are farthest away from the plurality of light sources because the second reflective layer of Overes are formed adjacent to the light sources and the bottom surface of the light guide plate for the purpose of increasing the utilization rate of the light and achieving a constant in-plane distribution of light entering from the light exit surface and reducing uneven brightness.
Regarding claim 31, Overes discloses the second reflective layer (130, para.43 discloses it can be retro-reflector) comprises a plurality of openings (see fig.1 and para.43 discloses 130 surround the light source), each opening aligned with a corresponding light source (see fig.1 and para.43).

Claims 33, 39 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overes US 2015/0355505 in view of Lee US 2019/0129249, Huang US 2004/0228105 and Shimizu US 2012/0013811.
Regarding claim 33, Overes discloses a backlight, in figs.1-2, comprising: 
a substrate (printed circuit board, para.8); 
a plurality of light sources (110) proximate the substrate; 
a reflective layer (140 or 130, para.43) on the substrate; 
a light guide plate (101) proximate the plurality of light sources; 
a pattern of light extractors (150) on the light guide plate; 
a plurality of patterned reflectors (120) on the light guide plate, each patterned reflector aligned with a corresponding light source (see fig.1); and
a diffusive layer (197) on the light guide plate (see fig.1 and para.29 disclose the diffusive layer can be part of the backlight 100 as well).
Overes does not explicitly disclose an encapsulation layer on the reflective layer and encapsulating the plurality of light sources, the diffusive layer directly on a surface of the light guide plate.
Lee discloses a backlight, in at least fig.2, an encapsulation layer (230) encapsulating the plurality of light sources (220) for the purpose of stably fixing the light sources on the circuit board and protecting the light sources from the outside.
Huang discloses a backlight, in at least fig.2, the diffusive layer (46) directly on a surface of the light guide plate (50) for the purpose of further scattering the light source to the display panel (para.12).
Shimizu discloses a backlight, in at least figs.1-5, 8, 10, 15-18, the pattern of light extractors (25a, 25b, or 25b-4) comprising a varying density that is highest at locations that are farthest away from the plurality of light sources (16)(see figs.5 and 8 and para.69 and figs.15-18) for the purpose of achieving a constant in-plane distribution of light entering from the light exit surface (para.70) and reducing uneven brightness (para.121).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an encapsulation layer encapsulating the plurality of light sources and the diffusive layer directly on a surface of the light guide plate and the pattern of light extractors comprising a varying density that is highest at locations that are farthest away from the plurality of light sources as taught by Lee, Huang and Shimizu in the backlight of Overes in order to have an encapsulation layer on the reflective layer and encapsulating the plurality of light sources, the diffusive layer directly on a surface of the light guide plate because the reflective layer of Overes are formed adjacent to the light sources and the pattern of light extractors comprising a varying density that is highest at locations that are farthest away from the plurality of light sources for the purpose of stably fixing the light sources on the circuit board and protecting the light sources from the outside and further scattering the light source to the display panel and achieving a constant in-plane distribution of light entering from the light exit surface and reducing uneven brightness.
Regarding claim 39, Overes discloses a backlight, in figs.1-2, comprising:
a substrate (printed circuit board, para.8); 
a plurality of light sources (110) proximate the substrate; 
a first reflective layer (140) on the substrate; 
a light guide plate (101) proximate the plurality of light sources, the light guide plate comprising a first surface (103) and a second surface (102) opposite to the first surface; 
a pattern of light extractors (150, the top one) on the first surface of the light guide plate; and 
a plurality of patterned reflectors (120) on the first surface of the light guide plate, each patterned reflector aligned with a corresponding light source (see fig.1),
a diffusive layer (197) on the light guide plate (see fig.1 and para.29 disclose the diffusive layer can be part of the backlight 100 as well).
a gap (see fig.1) between each patterned reflector and the pattern of light extractors, where d2 (1mm, para.34) is a thickness of the light guide plate between the first surface and the second surface (see fig.1)(The Examiner notes: the thickness of light guide plate in fig.1 is not in real scale, para.34 and fig.1 shows d=0.9mm).
Overes does not explicitly disclose each patterned reflector aligned with the corresponding light source comprising a varying thickness, the diffusive layer directly on the first surface of the light guide plate and the pattern of light extractors comprising a varying density that is highest at locations that are farthest away from the plurality of light sources.
Lee discloses a backlight, in at least figs.4,6A-6C and 2, each patterned reflector (292) aligned with the corresponding light source (220) comprising a varying thickness (see figs.6A-6C) for the purpose of having each patterned reflector with different light transmittance so as to reflect a part of the incident light and transmit a remaining part of the incident light (para.85 and 89).
Huang discloses a backlight, in at least fig.2, the diffusive layer (46) directly on the first surface (the upper surface) of the light guide plate (50) for the purpose of further scattering the light source to the display panel (para.12).
Shimizu discloses a backlight, in at least figs.1-5, 8, 10, 15-18, the pattern of light extractors (25a, 25b, or 25b-4) comprising a varying density that is highest at locations that are farthest away from the plurality of light sources (16)(see figs.5 and 8 and para.69 and figs.15-18) for the purpose of achieving a constant in-plane distribution of light entering from the light exit surface (para.70) and reducing uneven brightness (para.121).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each patterned reflector aligned with the corresponding light source comprising a varying thickness, the diffusive layer directly on the first surface of the light guide plate and the pattern of light extractors comprising a varying density that is highest at locations that are farthest away from the plurality of light sources as taught by Lee, Huang and Shimizu respectively in the backlight of Overes for the purpose of having each patterned reflector with different light transmittance so as to reflect a part of the incident light and transmit a remaining part of the incident light, and further scattering the light source to the display panel achieving a constant in-plane distribution of light entering from the light exit surface and reducing uneven brightness.
Moreover, Overes in view of Lee, Huang and Shimizu does not explicitly disclose the gap is within a range from d2 to 3*d2. However, one of ordinary skill in the art would have been led to the gap is within a range from d2 to 3*d2 through routine experimentation and optimization.  Applicant has not disclosed that the range (d2 to 3*d2) is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gap is within a range from d2 to 3*d2 in the backlight of Overes in view Lee, Huang and Shimizu for the purpose of having high uniformity of the light emitted by the backlight and avoiding generation of bright spots or rings around the light sources (Abstract).
Regarding claim 39, Overes discloses a backlight, in figs.1-2, comprising:
a substrate (printed circuit board, para.8); 
a plurality of light sources (110) proximate the substrate; 
a first reflective layer (140) on the substrate; 
a light guide plate (101) proximate the plurality of light sources, the light guide plate comprising a first surface (103) and a second surface (102) opposite to the first surface; 
a pattern of light extractors (150, the bottom one) on the first surface of the light guide plate; and 
a plurality of patterned reflectors (120) on the first surface of the light guide plate, each patterned reflector aligned with a corresponding light source (see fig.1),
a diffusive layer (197) on the light guide plate (see fig.1 and para.29 disclose the diffusive layer can be part of the backlight 100 as well).
a gap (see fig.1) between each patterned reflector and the pattern of light extractors is within a range from d2 to 3*d2 (see fig.1 discloses a gap is equal to about (1^2 + 0.9^2)^(1/2)*d2=(1.81)^(1/2)*d2=1.34*d2 which is within a range from d2 to 3*d2), where d2 (1mm, para.34) is a thickness of the light guide plate between the first surface and the second surface (see fig.1, The Examiner notes: the thickness of light guide plate in fig.1 is not in real scale, para.34 and fig.1 shows d=0.9mm).
Overes does not explicitly disclose each patterned reflector aligned with the corresponding light source comprising a varying thickness, the diffusive layer directly on the first surface of the light guide plate and the pattern of light extractors comprising a varying density that is highest at locations that are farthest away from the plurality of light sources.
Lee discloses a backlight, in at least figs.4,6A-6C and 2, each patterned reflector (292) aligned with the corresponding light source (220) comprising a varying thickness (see figs.6A-6C) for the purpose of having each patterned reflector with different light transmittance so as to reflect a part of the incident light and transmit a remaining part of the incident light (para.85 and 89).
Huang discloses a backlight, in at least fig.2, the diffusive layer (46) directly on the first surface (the upper surface) of the light guide plate (50) for the purpose of further scattering the light source to the display panel (para.12).
Shimizu discloses a backlight, in at least figs.1-5, 8, 10, 15-18, the pattern of light extractors (25a, 25b, or 25b-4) comprising a varying density that is highest at locations that are farthest away from the plurality of light sources (16)(see figs.5 and 8 and para.69 and figs.15-18) for the purpose of achieving a constant in-plane distribution of light entering from the light exit surface (para.70) and reducing uneven brightness (para.121).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each patterned reflector aligned with the corresponding light source comprising a varying thickness, the diffusive layer directly on the first surface of the light guide plate and the pattern of light extractors comprising a varying density that is highest at locations that are farthest away from the plurality of light sources as taught by Lee, Huang and Shimizu respectively in the backlight of Overes for the purpose of having each patterned reflector with different light transmittance so as to reflect a part of the incident light and transmit a remaining part of the incident light, and further scattering the light source to the display panel and achieving a constant in-plane distribution of light entering from the light exit surface and reducing uneven brightness.
Moreover, Overes in view of Lee, Huang and Shimizu does not explicitly disclose the gap is within a range from d2 to 3*d2. However, one of ordinary skill in the art would have been led to the gap is within a range from d2 to 3*d2 through routine experimentation and optimization.  Applicant has not disclosed that the range (d2 to 3*d2) is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gap is within a range from d2 to 3*d2 in the backlight of Overes in view Lee, Huang and Shimizu for the purpose of having high uniformity of the light emitted by the backlight and avoiding generation of bright spots or rings around the light sources (Abstract).
Regarding claim 44, Overes in view of Huang and Shimizu does not explicitly disclose an encapsulation layer on the first reflective layer and encapsulating the plurality of light sources.
Lee discloses a backlight, in at least fig.2, an encapsulation layer encapsulating the plurality of light sources (220) for the purpose of stably fixing the light sources on the circuit board and protecting the light sources from the outside.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an encapsulation layer encapsulating the plurality of light sources as taught by Lee in the backlight of Overes in view of Huang and Shimizu in order to have an encapsulation layer on the first reflective layer and encapsulating the plurality of light sources because the first reflective layer of Overes are formed adjacent to the light sources for the purpose of stably fixing the light sources on the circuit board and protecting the light sources and the first reflective layer from the outside.

Claims 41 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overes US 2015/0355505 in view of Lee US 2019/0129249, Huang US 2004/0228105 and Shimizu US 2012/0013811 as applied to claim 39 above, and further in view of Wang US 2019/0011780.
Regarding claim 41, Overes discloses a second reflective layer (130, para.43 discloses it can be retro-reflector) comprising a plurality of openings (see fig.1 and para.43 discloses 130 surround the light source), each opening aligned with a corresponding light source (see fig.1 and para.43).
Overes in view of Lee, Huang and Shimizu does not explicitly disclose the second reflective layer between the light guide plate and the first reflective layer.
Wang discloses a backlight, in at least figs.1-8, 1-9 and 1-10, discloses first reflective layer (401 or 105) can be formed in different positions such as first reflective layer can be formed adjacent to the light sources or under the light sources for the purpose of increasing the utilization rate of the light (para.82).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have first reflective layer can be formed in different positions such as first reflective layer can be formed adjacent to the light sources or under the light sources as taught by Wang in the backlight of Overes in view of Lee, Huang and Shimizu in order to have the second reflective layer between the light guide plate and the first reflective layer because the second reflective layer of Overes are formed adjacent to the light sources for the purpose of increasing the utilization rate of the light.
Regarding claim 42, Overes discloses a diameter (2.8 mm, para.34 and fig.1) of each patterned reflector is within a range from 80 percent to 120 percent of 2*d2*tan(sin−1(1/n))+D0, where n (1.5, para.34) is a refractive index of the light guide plate and D0 (around 1.1-1.2 mm) is a diameter of each opening of the second reflective layer (para.34 discloses d2=1mm, so that 2*d2*tan(sin−1(1/n))+D0=2*1*tan(sin−1(1/1.5))+D0=2*1*0.8944+D0=1.7888+D0=2.88 to 2.98, so that a diameter (2.8 mm, para.34 and fig.1) of each patterned reflector is within a range from 80 percent to 120 percent of 2*d2*tan(sin−1(1/n))+D0).

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overes US 2015/0355505 in view of Kim US 2019/0094616, Huang US 2004/0228105 and Shimizu US 2012/0013811.
Regarding claim 45, Overes discloses a backlight, in figs.1-2, comprising:
a substrate (printed circuit board, para.8); 
a plurality of light sources (110) proximate the substrate; 
a first reflective layer (140) on the substrate; 
a light guide plate (101) proximate the plurality of light sources, the light guide plate comprising a first surface (103) and a second surface (102) opposite to the first surface; and
a plurality of light extractors (150) and a plurality of patterned reflectors (120) arranged in a grid pattern (para.51 and fig.1) on the first surface of the light guide plate, each patterned reflector aligned with a corresponding light source (see fig.1); and
a diffusive layer (197) on the first surface the light guide plate (see fig.1 and para.29 disclose the diffusive layer can be part of the backlight 100 as well).
Overes does not explicitly disclose the plurality of light extractors and the plurality of patterned reflectors comprising the same material, the diffusive layer directly on the first surface of the light guide plate and the pattern of light extractors comprising a varying density that is highest at locations that are farthest away from the plurality of light sources.
Kim discloses a backlight, in at least figs.1, 2 and 5A, the plurality of light extractors (256) and the plurality of patterned reflectors (254) comprising the same material (see fig.2 and para.52 and 60) and arranged in a grid pattern (para.99 and figs.1 and 5A) for the purpose of reducing the manufacturing steps and controlling a bright/dark line (para.99).
Huang discloses a backlight, in at least fig.2, the diffusive layer (46) directly on the first surface (the upper surface) of the light guide plate (50) for the purpose of further scattering the light source to the display panel (para.12).
Shimizu discloses a backlight, in at least figs.1-5, 8, 10, 15-18, the pattern of light extractors (25a, 25b, or 25b-4) comprising a varying density that is highest at locations that are farthest away from the plurality of light sources (16)(see figs.5 and 8 and para.69 and figs.15-18) for the purpose of achieving a constant in-plane distribution of light entering from the light exit surface (para.70) and reducing uneven brightness (para.121).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of light extractors and the plurality of patterned reflectors comprising the same material and arranged in a grid pattern, the diffusive layer directly on the first surface of the light guide plate and the pattern of light extractors comprising a varying density that is highest at locations that are farthest away from the plurality of light sources as taught by Kim, Huang and Shimizu respectively in the backlight of Overes for the purpose of reducing the manufacturing steps and controlling a bright/dark line and further scattering the light source to the display panel achieving a constant in-plane distribution of light entering from the light exit surface and reducing uneven brightness.

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overes US 2015/0355505 in view of Tamura US 2018/0023784 and Huang US 2004/0228105 and Shimizu US 2012/0013811.
Regarding claim 45, Overes discloses a backlight, in figs.1-2, comprising:
a substrate (printed circuit board, para.8); 
a plurality of light sources (110) proximate the substrate; 
a first reflective layer (140) on the substrate; 
a light guide plate (101) proximate the plurality of light sources, the light guide plate comprising a first surface (103) and a second surface (102) opposite to the first surface; and
a plurality of light extractors (150) and a plurality of patterned reflectors (120) arranged in a grid pattern (para.51 and fig.1) on the first surface of the light guide plate, each patterned reflector aligned with a corresponding light source (see fig.1); and
a diffusive layer (197) on the first surface the light guide plate (see fig.1 and para.29 disclose the diffusive layer can be part of the backlight 100 as well).
Overes does not explicitly disclose the plurality of light extractors and the plurality of patterned reflectors comprising the same material, the diffusive layer directly on the first surface of the light guide plate and the pattern of light extractors comprising a varying density that is highest at locations that are farthest away from the plurality of light sources.
Tamura discloses a backlight, in at least figs.1A-8, the plurality of light extractors (104 has function of light extractor too, see para.39 discloses 104 scattering and reflecting light) and the plurality of patterned reflectors (102) comprising the same material and arranged in a grid pattern (see figs.4-8) for the purpose of reducing the manufacturing steps and cutting down non-uniform luminance (para.36).
Huang discloses a backlight, in at least fig.2, the diffusive layer (46) directly on the first surface (the upper surface) of the light guide plate (50) for the purpose of further scattering the light source to the display panel (para.12).
Shimizu discloses a backlight, in at least figs.1-5, 8, 10, 15-18, the pattern of light extractors (25a, 25b, or 25b-4) comprising a varying density that is highest at locations that are farthest away from the plurality of light sources (16)(see figs.5 and 8 and para.69 and figs.15-18) for the purpose of achieving a constant in-plane distribution of light entering from the light exit surface (para.70) and reducing uneven brightness (para.121).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of light extractors and the plurality of patterned reflectors comprising the same material and arranged in a grid pattern, the diffusive layer directly on the first surface of the light guide plate and the pattern of light extractors comprising a varying density that is highest at locations that are farthest away from the plurality of light sources as taught by Tamura, Huang and Shimizu respectively in the backlight of Overes for the purpose of reducing the manufacturing steps and cutting down non-uniform luminance and further scattering the light source to the display panel achieving a constant in-plane distribution of light entering from the light exit surface and reducing uneven brightness.

Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overes US 2015/0355505 in view of Kim US 2019/0094616, Huang US 2004/0228105 and Shimizu US 2012/0013811 as applied to claim 45 above, and further in view of Wang US 2019/0011780.
Regarding claim 47, Overes discloses a second reflective layer (130, para.43 discloses it can be retro-reflector) comprising a plurality of openings (see fig.1 and para.43 discloses 130 surround the light source), each opening aligned with a corresponding light source (see fig.1 and para.43).
Overes in view of Kim, Huang and Shimizu does not explicitly disclose the second reflective layer between the light guide plate and the first reflective layer.
Wang discloses a backlight, in at least figs.1-8, 1-9 and 1-10, discloses first reflective layer (401 or 105) can be formed in different positions such as first reflective layer can be formed adjacent to the light sources or under the light sources for the purpose of increasing the utilization rate of the light (para.82).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have first reflective layer can be formed in different positions such as first reflective layer can be formed adjacent to the light sources or under the light sources as taught by Wang in the backlight of Overes in view of Kim, Huang and Shimizu in order to have the second reflective layer between the light guide plate and the first reflective layer because the second reflective layer of Overes are formed adjacent to the light sources for the purpose of increasing the utilization rate of the light.

Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overes US 2015/0355505 in view of Tamura US 2018/0023784, Huang US 2004/0228105 and Shimizu US 2012/0013811 as applied to claim 45 above, and further in view of Wang US 2019/0011780.
Regarding claim 47, Overes discloses a second reflective layer (130, para.43 discloses it can be retro-reflector) comprising a plurality of openings (see fig.1 and para.43 discloses 130 surround the light source), each opening aligned with a corresponding light source (see fig.1 and para.43).
Overes in view of Kim, Tamura and Shimizu does not explicitly disclose the second reflective layer between the light guide plate and the first reflective layer.
Wang discloses a backlight, in at least figs.1-8, 1-9 and 1-10, discloses first reflective layer (401 or 105) can be formed in different positions such as first reflective layer can be formed adjacent to the light sources or under the light sources for the purpose of increasing the utilization rate of the light (para.82).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have first reflective layer can be formed in different positions such as first reflective layer can be formed adjacent to the light sources or under the light sources as taught by Wang in the backlight of Overes in view of Kim, Tamura and Shimizu in order to have the second reflective layer between the light guide plate and the first reflective layer because the second reflective layer of Overes are formed adjacent to the light sources for the purpose of increasing the utilization rate of the light.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borrelli US 2011/0017287 in view of Fukushima JPH10340613A (see Machine translation of 17292790_2022-11-04_JP_H10340613_A_M.pdf).
Regarding claim 17, Borrelli discloses a diffuser plate (10 with 24), in at least figs.2,4d, 12 and 13, and para.61 discloses the previous embodiments includes fig.2 can having the layer 10 shown in fig.4d, comprising: 
a glass substrate (main body of 10, see figs.2 and 4d, claims 9 and 1 and para.80) comprising a first surface (top surface) and a second surface (bottom surface) opposite to the first surface; 
a first scattering layer (the layer 20) on the first surface of the glass substrate (see figs.4d and 2); and
a second scattering layer (24) on the second surface of the glass substrate (see fig.2).
 wherein the diffuser plate comprises a haze of greater than 90 percent (see para.85 and 80 and fig.12 discloses a haze of greater than 90 percent using calculating the ratio of diffuse transmittance to total transmittance) and a cosine corrected Bi-Directional Transmittance Distribution Function along the normal direction (ccBTDF(0,0)) for the normal incidence of less than 1 (see fig.13 and para.81).
Borrelli does not explicitly disclose the first scattering layer comprises one of an etched pattern, an ink, and a diffusely reflective polarizer.
Fukushima discloses, in figs.1-3, a diffuser plate (11), a scattering layer (12) comprises an ink (an ink) for the purpose of forming a light scattering layer (page 3, lines 42-46).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a scattering layer (12) comprises an ink (an ink) as taught by Fukushima in the diffuser plate of Borrelli in order to have the first scattering layer comprises an ink for the purpose of forming a light scattering layer.

Claim(s) 73-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura US 2018/0023784 in view of Lee US 20190129249.
Regarding claim 73, Tamura discloses a backlight, in at least figs.1A-8, comprising: 
a substrate (120); 
a plurality of light sources (108, fig.3) proximate the substrate; 
a reflective layer (127) on the substrate; 
an encapsulation layer (124) on the reflective layer (124 on the side surface of the reflective layer, see fig.3) and encapsulating the plurality of light sources (see figs.1A and 3); 
a pattern of light extractors (104 has functions of light extractor too, see para.39 discloses 104 scattering and reflecting light) on the encapsulation layer (see fig.1A-1D and 4 and para.37 discloses a pattern of light extractors 104 directly above the light source); and 
a plurality of patterned reflectors (102) on the encapsulation layer, each patterned reflector aligned with a corresponding light source (see figs.1A-1D).
Tamura does not explicitly disclose the encapsulation layer on an upper surface the reflective layer, the pattern of light extractors directly contacting an upper surface of the encapsulation layer.
Lee discloses a backlight, in at least fig.2, the encapsulation layer (230) encapsulating the plurality of light sources (220) and the area between two adjacent light sources of the plurality of light sources (see fig.2) for the purpose of stably fixing the light sources on the circuit board and protecting the light sources from the outside.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an encapsulation layer encapsulating the plurality of light sources and the area between the plurality of light sources as taught by Lee in the backlight of Tamura in order to have the encapsulation layer on an upper surface the reflective layer, the pattern of light extractors directly contacting an upper surface of the encapsulation layer because Tamura teaches the reflective layer and the pattern of light extractors are formed on the area between two adjacent light sources of the plurality of light sources, so that the encapsulation layer will encapsulating the gap between the pattern of light extractors and reflective layer for the purpose of stably fixing the light sources on the circuit board and protecting the light sources from the outside.
Regarding claim 74, Tamura discloses a diffusive layer (130) between the encapsulation layer and the pattern of light extractors and the plurality of patterned reflectors (see figs.1B and 1D).
Regarding claim 75, Tamura discloses a backlight, in at least figs.1A-8, comprising: 
a substrate (120); 
a plurality of light sources (108, fig.3) proximate the substrate; 
a first reflective layer (127) on the substrate; 
a second reflective layer (110) on an upper surface of the first reflective layer (see figs.1A-1E), the second reflective layer comprising a plurality of openings (110D, see fig.2) and sidewalls (see fig.2), each opening aligned with a corresponding light source (see figs.1A-2); and 
at least one encapsulation layer (124, para.27 and fig.3) on the first reflective layer (the encapsulation layer 124 on the side surface of the first reflective layer, see fig.3) and encapsulating the plurality of light sources (see figs.3 and 1A-1D).
Tamura does not explicitly disclose the at least one encapsulation layer on the upper surface the first reflective layer and directly contacting sidewalls of the second reflective layer.
Lee discloses a backlight, in at least fig.2, the at least one encapsulation layer (230) encapsulating the plurality of light sources (220) and the area between two adjacent light sources of the plurality of light sources (see fig.2) for the purpose of stably fixing the light sources on the circuit board and protecting the light sources from the outside.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one encapsulation layer encapsulating the plurality of light sources and the area between the plurality of light sources as taught by Lee in the backlight of Tamura in order to have the at least one encapsulation layer on the upper surface the first reflective layer and directly contacting sidewalls of the second reflective layer because Tamura teaches the first reflective layer and the second reflective layer are formed on the area between two adjacent light sources of the plurality of light sources, so that the encapsulation layer encapsulating both first reflective layer and the second reflective layer for the purpose of stably fixing the light sources on the circuit board and protecting the light sources from the outside.

Claim 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2010/0265694 in view of Tamura US 2018/0023784.
Regarding claim 75, Kim discloses a backlight, in figs.4 and 20, comprising: 
a substrate (210); 
a plurality of light sources (220,225) proximate the substrate; 
a first reflective layer (240) on the substrate; and 
at least one encapsulation layer (230) on an upper surface of the first reflective layer and encapsulating the plurality of light sources (see figs.4 and 20).
Kim does not explicitly disclose a second reflective layer on the upper surface of the first reflective layer, the second reflective layer comprising a plurality of openings, each opening aligned with a corresponding light source, and at least one encapsulation layer directly contacting sidewalls of the second reflective layer.
Tamura discloses a backlight, in at least figs.1A-2, a second reflective layer (110) on the upper surface of the first reflective layer (127), the second reflective layer comprising a plurality of openings (110D, fig.2) and sidewalls (see fig.2), each opening aligned with a corresponding light source (see para.26 and 29 and figs.1A-2) for the purpose of efficiently reflecting light from the light source (para.29).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second reflective layer on the upper surface of the first reflective layer, the second reflective layer comprising a plurality of openings and sidewalls, each opening aligned with a corresponding light source as taught by Tamura in the backlight of Kim in order to have a second reflective layer on the upper surface of the first reflective layer, the second reflective layer comprising a plurality of openings, each opening aligned with a corresponding light source, and at least one encapsulation layer directly contacting sidewalls of the second reflective layer because at least one encapsulation layer 230 of Kim directly contacting the first reflective layer and the light sources, so that at least one encapsulation layer will directly contacting sidewalls of the second reflective layer when the second reflective layer on the upper surface of the first reflective layer as well for the purpose of efficiently reflecting light from the light source.








Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimizu SU 2012/0013811 (at least figs.1-18) can be primary reference and
Lee US 2020/0400998 (figs.1-13) can be primary reference as well. Lee US 2020/0400998 (figs.1-13) reference can be overcome by the English translation of Foreign Priority documents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871